                                              257 Filed 10/09/20
               Case 1:12-cv-08466-VM Document 258       10/06/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                                          :
    SECURITIES AND EXCHANGE COMMISSION,                                   :
                                                                          :
                                               Plaintiff,                 :
                                                                          :
                    -against-                                             :        12 Civ. 8466 (VM)
                                                                          :
    CR INTRINSIC INVESTORS, LLC,                                          :
    MATHEW MARTOMA,                                                       :
     and                                                                  :
    DR. SIDNEY GILMAN,                                                    :
                                                                          :
                                               Defendants, and            :
                                                                          :
    CR INTRINSIC INVESTMENTS, LLC,                                        :
    S.A.C. CAPITAL ADVISORS, LLC,                                         :
    S.A.C. CAPITAL ASSOCIATES, LLC,                                       :
    S.A.C. INTERNATIONAL EQUITIES, LLC,                                   :
     and                                                                  :
    S.A.C. SELECT FUND, LLC,                                              :
                                                                          :
                                               Relief Defendants.         :
                                                                          :

                                    ORDER TO DISBURSE FUNDS TO
                                   PAY FEES AND EXPENSES OF THE
                                        DISTRIBUTION AGENT

             The Court, having reviewed the Securities and Exchange Commission’s Motion to

    Disburse Funds to Pay Fees and Expenses of the Distribution Agent, and for good cause

    shown,

    IT IS HEREBY ORDERED:

       1. The Clerk of the Court shall issue a check from the Court’s account maintained under the

             case name designation “SEC v. CR Intrinsic Investors, LLC, et al.” for the amount of

             $45,566.77, payable to “Epiq Class Action & Claims Solutions, Inc. 1,” for the




1
 As of June 18, 2018, Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC. The firm’s
engagement with the SEC and its ability to carry out its duties as appointed Distribution Agent for this case has not
changed.
                                          257 Filed 10/09/20
           Case 1:12-cv-08466-VM Document 258       10/06/20 Page 2 of 3



         payment of fees and expenses of the Distribution Agent as provided in Exhibit A. The

         check shall contain the notation: SEC v. CR Intrinsic Investors, LLC, et al.

   2. The Clerk shall send the check by U.S. mail to:

                 Epiq Class Action & Claims Solutions, Inc.
                 1985 Marcus Avenue, Suite 200
                 Lake Success, NY 11042

         The Commission’s counsel shall provide the Clerk of the Court with the necessary

         shipping information and the SEC’s billing number;




Dated:
                                                          UNITED STATES DISTRICT JUDGE
                               257 Filed 10/09/20
Case 1:12-cv-08466-VM Document 258       10/06/20 Page 3 of 3
